Exhibit 99.1 TRACON Pharmaceuticals Announces Presentation of Updated Data from Phase 1b/2 Study of TRC105 and Votrient® in Patients with Angiosarcoma Combination Treatment Continues to Demonstrate Encouraging Signs of Activity San Diego, CA – November 11, 2016 – TRACON Pharmaceuticals (NASDAQ:TCON), a clinical stage biopharmaceutical company focused on the development and commercialization of novel targeted therapeutics for cancer, wet age-related macular degeneration and fibrotic diseases, today presented updated data from the Company’s Phase 1b/2 study of TRC105 and Votrient (pazopanib) at the Connective Tissue Oncology Society (CTOS) annual meeting taking place in Lisbon, Portugal.
